UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1303




In Re:   DENNIS E. FORT,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (5:08-hc-02166-H)


Submitted:   May 29, 2009                   Decided:   June 9, 2009


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dennis E. Fort, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dennis   E.    Fort    petitions    for    a   writ    of    mandamus,

alleging the district court has unduly delayed acting on his

writ of error coram nobis.             He seeks an order from this court

directing the district court to act.                 Although we find that

mandamus   relief   is    not    warranted    because     the    delay    is   not

unreasonable, we deny the mandamus petition without prejudice to

the filing of another mandamus petition if the district court

does not act expeditiously.            We grant leave to proceed in forma

pauperis and deny the motion to expedite as moot.                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the    materials    before     the    court   and

argument would not aid the decisional process.

                                                                PETITION DENIED




                                         2